                Case 2:17-cr-00234-TLN Document 176 Filed 09/10/21 Page 1 of 3


1 PHILLIP A. TALBERT
  Acting United States Attorney
2 JUSTIN L. LEE
  Assistant United States Attorney
3 501 I Street, Suite 10-100
  Sacramento, CA 95814
4 Telephone: (916) 554-2700

5 Attorneys for Plaintiff
  United States of America
6

7

8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                      CASE NO. 2:17-CR-00234-TLN
12                                Plaintiff,        STIPULATION REGARDING EXCLUDABLE
                                                    TIME PERIODS UNDER SPEEDY TRIAL
13                           v.                     ACT; FINDINGS AND ORDER
14   RICARDO VILLA,                                 DATE: September 16, 2021
     PATRICK BOTELLO,                               TIME: 9:30 a.m.
15   MERCEDEZ SILVA-SIMS, AND                       COURT: Hon. Troy L. Nunley
     ASHLEY HABASH,
16
                                  Defendants.
17

18
                                               STIPULATION
19
           1.       By previous order, this matter was set for status on September 16, 2021.
20
           2.       By this stipulation, defendants now move to continue the status conference
21
     until October 28, 2021, at 9:30 a.m., and to exclude time between September 16, 2021, and
22
     October 28, 2021, under Local Code T4.
23
           3.       The parties agree and stipulate, and request that the Court find the
24
     following:
25
                    a)    The government has represented that the discovery associated with
26
           this case includes over 14,000 pages and several hours of recorded telephone
27
           conversations. All of this discovery has been produced directly to counsel.
28
                    b)    Defense counsel desires additional time to review the discovery,

      STIPULATION REGARDING EXCLUDABLE TIME         1
      PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:17-cr-00234-TLN Document 176 Filed 09/10/21 Page 2 of 3


 1         conduct research into the case, to discuss the case with their clients, and otherwise

 2         prepare for trial in this matter.

 3                  c)    Counsel for defendants believe that failure to grant the above-

 4         requested continuance would deny them the reasonable time necessary for effective

 5         preparation, taking into account the exercise of due diligence.

 6                  d)    The government does not object to the continuance.

 7                  e)    Based on the above-stated findings, the ends of justice served by

 8         continuing the case as requested outweigh the interest of the public and the

 9         defendant in a trial within the original date prescribed by the Speedy Trial Act.

10                  f)    For the purpose of computing time under the Speedy Trial Act, 18

11         U.S.C. § 3161, et seq., within which trial must commence, the time period of

12         September 16, 2021, to October 28, 2021, inclusive, is deemed excludable pursuant

13         to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a

14         continuance granted by the Court at defendant’s request on the basis of the Court’s

15         finding that the ends of justice served by taking such action outweigh the best

16         interest of the public and the defendant in a speedy trial.

17         4.       Nothing in this stipulation and order shall preclude a finding that other

18 provisions of the Speedy Trial Act dictate that additional time periods are excludable from

19 the period within which a trial must commence.

20         IT IS SO STIPULATED.

21

22   Dated: September 9, 2021                           PHILLIP A. TALBERT
                                                        Acting United States Attorney
23

24                                                      /s/ JUSTIN L. LEE
                                                        JUSTIN L. LEE
25                                                      Assistant United States Attorney
26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME         2
      PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:17-cr-00234-TLN Document 176 Filed 09/10/21 Page 3 of 3


1    Dated: September 9, 2021                     /s/ DAVID FISCHER
                                                  DAVID FISCHER
2                                                 Counsel for Defendant
                                                  Mercedez Silva-Sims
3
     Dated: September 9, 2021                     /s/ DAVID GARLAND
4                                                 DAVID GARLAND
                                                  Counsel for Defendant
5                                                 Ashley Habash
6    Dated: September 9, 2021                     /s/ DINA SANTOS
                                                  DINA SANTOS
7                                                 Counsel for Defendant
                                                  Ricardo Villa
8
     Dated: September 9, 2021                     /s/ ETAN ZAITSU
9                                                 ETAN ZAITSU
                                                  Counsel for Defendant
10                                                Patrick Botello
11

12

13                                    FINDINGS AND ORDER
14        IT IS SO FOUND AND ORDERED this 9th day of September, 2021.
15

16

17

18                                                  Troy L. Nunley
                                                    United States District Judge
19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME    3
     PERIODS UNDER SPEEDY TRIAL ACT
